Citation Nr: 0707373	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  99-18 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
lumbosacral strain and lumbar disc disease, currently rated 
20 percent disabling.

2.  Entitlement to an increased rating for service-connected 
residuals of injury to the skull with blackouts, currently 
rated 10 percent disabling.

3.  Entitlement to total disability compensation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant (Veteran) represented by:     The American Legion


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant") served on 
active duty from November 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  In a subsequent rating decision 
issued by the VARO in St. Petersburg, Florida, an increased 
rating for the low back disability was granted, from 10 
percent to 20 percent, after it was concluded that the 
degenerative disc disease of the lumbar spine was associated 
with the service-connected low back strain.

This case was remanded by the Board in January 2001 and 
November 2004 for additional notice and development that 
included VA neurological examination and opinion.  That 
notice and development has been completed, and the case has 
now been returned to the Board further appellate 
consideration.  

The previously appealed issue of entitlement to an extension 
beyond December 31, 2003 for a temporary total rating based 
on convalescence has been withdrawn by the veteran.  The 
November 2004 Board remand had ordered issuance of a 
statement of the case on the issue of entitlement to an 
extension beyond December 31, 2003 for a temporary total 
rating based on convalescence.  The RO issued a statement of 
the case in October 2005; however, in a Statement in Support 
of Claim received in October 2005, the veteran withdrew the 
appeal of this issue, which includes withdrawal of the notice 
of disagreement on this issue.  See 38 C.F.R. § 20.204 
(2006).




FINDINGS OF FACT

1.  For the entire period of claim for increased rating, the 
veteran's service-connected lumbosacral strain and lumbar 
disc disease more nearly approximates pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and other neurological findings appropriate to the site of 
the diseased disc (L5-S1), with little intermittent relief.    

2.  For the entire period of claim for increased rating, the 
veteran's service-connected residuals of injury to the skull 
with blackouts more nearly approximated at least 2 minor 
seizures in the last 6 months, and did not more nearly 
approximate at least 5 minor seizures weekly. 

3.  Service connection is in effect for lumbosacral strain 
and lumbar disc disease, rated as 60 percent disabling; and 
residuals of injury to the skull with blackouts, rated as 20 
percent disabling; for a combined rating of 70 percent.

4.  The veteran's service-connected disabilities are of such 
severity as to render him unable to obtain or maintain 
substantially gainful employment from September 28, 2004. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 60 percent for 
service-connected lumbosacral strain and lumbar disc disease 
have been met for the entire period of claim for increased 
rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.71a, 
Diagnostic Code 5293 (in effect prior to September 23, 2002).

2.  The criteria for a disability rating of 20 percent for 
service-connected residuals of injury to the skull with 
blackouts have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.20, 4.21, 4.124a, Diagnostic Code 8911 (2006).

3.  The criteria for a TDIU have been met from September 28, 
2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159,  3.340, 3.341, 4.16, 
4.19 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated in 
December 2001, January 2005, February 2005, and April 2005 
satisfied VA's duty to notify under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159, as they informed the appellant of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and what evidence the appellant 
should provide, informed the appellant that it was the 
appellant's responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
department or agency necessary to support the claim.  In the 
January 2005 letter, VA specifically asked the appellant to 
let VA know of any other evidence or information that the 
appellant thought might support the claims, to identify any 
medical treatment records or health care providers, and to 
send in any evidence in the appellant's possession that 
pertains to the claims.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim that VA has not sought.

VA medical records, VA examination reports with addendums and 
medical opinions, private treatment records, private medical 
evidence, records from the US Social Security Administration, 
and other lay statements from the veteran and his wife have 
been associated with the record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.  In compliance with the 
Board's November 2004 remand, the RO issued a notice letter 
to the appellant (January 2005), obtained VA examinations 
(June 2005, with addendums in November 2005 and June 2006), 
then readjudicated the appellant's claims and issued a 
Supplemental Statement of the Case (September 2006).  The 
Board finds that VA has substantially complied with the 
Board's November 2004 remand with regard to this appeal.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with).  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements and multiple arguments 
presented by the representative organization.  On the issues 
where the full benefits sought on appeal are being granted by 
this Board decision, no further notice or assistance to the 
appellant is required, and there can be no prejudice to the 
appellant regarding these issues.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased Rating for Lumbosacral Spine Disability

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Decision).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.  Any  reasonable doubt regarding a degree of 
disability will be  resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of  
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58  
(1994).   

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The service-connected lumbosacral strain has been rated under 
Diagnostic Code 5295.  While Diagnostic Code 5295 is one 
possible code under which to rate the veteran's service-
connected low back disability because of the diagnoses that 
included lumbosacral strain, the Board finds that, because of 
the related diagnosis of degenerative disc disease and 
complaints and clinical findings of record, it is also 
appropriate to rate the veteran's low back disability under 
Diagnostic Code 5293.  The Board further finds that, in this 
veteran's case, a rating under Diagnostic Code 5293 that was 
in effect prior to September 23, 2002 is more favorable to 
the veteran because it provides for a higher disability 
rating of 60 percent, and permits the higher rating from an 
earlier date that the date of the revised rating criteria.  

Diagnostic Code 5293 that was in effect prior to September 
23, 2002 provided a 20 percent rating for moderate 
intervertebral disc syndrome with recurring attacks; a 40 
percent rating for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief; and a 60 percent 
rating for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a.

The veteran contends that his service-connected lumbosacral 
strain with degenerative disc disease is of such severity to 
warrant a disability rating in excess of 20 percent.  The 
veteran contends that his low back disability affects the 
ability to bend, lift, and stand, and results in flare-ups 
that cause additional limitation of motion and function due 
to pain, including pain radiating in a sciatic distribution, 
numbness in both legs, burning pain in the low back, and 
muscle spasm.  In his 1997 claim for increased rating, the 
veteran wrote that he experienced low back spasms and could 
not bend.  

Private treatment records show diagnosis of severe 
degenerative disc disease at L5-S1 in 1997 and thereafter, 
and show that the veteran had left leg pain due to neural 
foraminal narrowing at L5-S1.  A September 1997 VA X-ray of 
the lumbar spine revealed disc space narrowing, vacuum disc, 
and reactive changes at the L5-S1 level, some reactive 
changes at the posterior interfacetal joints of the lower 
lumbar spine, and mild right convexed lumbar scoliosis.  

A May 1999 VA orthopedic examination report reflects a 
history of neuritis in 1970, lumbar sympathectomy in 1971, 
minimal scoliosis and disc narrowing at L5-S1 in 1974, and 
the September 1997 VA X-ray findings of disc space narrowing, 
vacuum disc, and reactive changes at the L5-S1.  In May 1999, 
the veteran continued to complain of chronic low back pain 
that was at times quite severe, and was always rather 
markedly symptomatic, and complained of bilateral leg 
numbness.  Clinical findings in May 1999 included slow and 
stiff gait, and various limitations of motion, including due 
to painful motion.  The VA orthopedic examiner offered the 
opinion that there would be additional limitation of motion 
during flare-ups.  

A June 1999 VA neurologic examination reflects a history of 
back surgery for radiculopathy; the veteran's complaints of 
continuous low back discomfort and difficulty sitting 
straight or bending over due to pain in the low back that 
radiated to the legs; and clinical findings that include 
limitations of motion due to pain, and positive straight leg 
raising. 

Private X-ray examination in August 2003 shows bone-on-bone 
articulation at the L5-S1 level with a vacuum type phenomenon 
and mild faceted hypertrophy, and a MRI revealed disc 
herniation, paraspinal muscle tenderness, and mild sciatica 
on the left, with pain radiating to the buttocks with 
straight leg raising.  The veteran underwent a lumbar fusion 
of L5-S1 in September 2003.  

A January 2004 VA spine examination reflects the veteran's 
continued complaints of intermittent numbness in both lower 
extremities, in the left thigh and right lateral leg, dull 
pain in the right lateral leg, and severe pain with prolonged 
sitting or standing or with lifting.  Clinical findings 
included diminished discrimination between dullness and 
sharpness of the medial aspect of bilateral thighs and lower 
legs.  X-rays reflected the lumbar fusion.  The examiner 
offered the opinion that included that the veteran would 
experience an increase in pain, incoordination, weakness, and 
fatigability with repetitive use or during flare-ups.  

Because of continued complaints of low back pain and other 
symptoms during 2004, in September 2004, the veteran 
underwent surgical removal of segmental spinal 
instrumentation and revision of the posterolateral fusion at 
L5-S1.  

More recent medical evidence of record, including VA 
examination reports in June 2005 with subsequent addendums, 
reflect similar complaints and clinical findings, including 
reports of flare-ups two to three times per week, that the 
veteran used a cane for ambulation, a limp on the left, X-ray 
evidence of "marked" degenerative disc disease at L5-S1, 
pain on range of motion testing, and the reviewing examiner's 
opinion that there would be increased functional limitations 
during flare-ups. 

After a review of the evidence, the Board finds that, for the 
entire appeal period for an increased rating, the 
symptomatology associated with the veteran's service-
connected lumbosacral strain with degenerative disc disease 
more nearly approximates pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief, as required for a 60 percent disability 
rating under Diagnostic Code 5293 that was in effect prior to 
September 23, 2002.  The Board notes that not all the 
criteria for a 60 percent rating is met in this veteran's 
case; however, 38 C.F.R. § 4.21 specifically provides that it 
is not expected that all cases will show all the findings 
specified in the rating criteria. The Board finds that the 
veteran's complaints and clinical findings are sufficiently 
characteristic of intervertebral disc disease and consistent 
with impairment of function due to intervertebral disc 
disease to warrant the higher rating under Diagnostic Code 
5293.  For these reasons, the Board finds that the disability 
picture for service-connected lumbosacral strain and lumbar 
disc disease more nearly proximates the criteria for a 
disability rating of 60 percent for the entire period of 
claim for increased rating.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.71a, Diagnostic Code 5293 (in effect prior to 
September 23, 2002).

A higher rating than 60 percent is not possible under 
Diagnostic Code 5293 (in effect prior to September 26, 2003) 
because 60 percent is the maximum schedular rating provided 
for a disability rating based on intervertebral disc 
syndrome. 

The Board considered the revised rating criteria, and finds 
that no more than a 60 percent rating would be warranted 
under Diagnostic Code 5243 that was in effect for the period 
from September 23, 2002 through September 25, 2003.  The 
evidence does not show that separate ratings for orthopedic 
and neurological manifestations would result in a higher 
rating.  

The Board has also considered the revised rating criteria, 
and finds that no more than a 60 percent rating would be 
warranted under the criteria for rating disabilities of the 
thoracolumbar spine, Diagnostic Code 5237, for the period 
from September 26, 2003 (General Rating Formula for Diseases 
and Injuries of the Spine).  A higher rating than 60 percent 
is not warranted because the evidence of record does not show 
unfavorable ankylosis of the entire spine, as required for a 
100 percent rating under this revised criteria.  The Board 
has also considered the revised rating criteria, and finds 
that no more than a 60 percent rating would be warranted 
under the criteria for rating intervertebral disc syndrome, 
Diagnostic Code 5243, for the period from September 26, 2003 
(Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  The evidence does not show that 
the low back disability has been productive of actual 
incapacitating episodes, as there is no evidence that 
exacerbation of the veteran's low back symptoms, even during 
flare-ups, have required bed rest prescribed by a physician 
and treatment by a physician.  Note 1 following the General 
Rating Formula for Diseases and Injuries of the Spine defines 
incapacitating episodes as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician." 

The Board finds that the old regulatory criteria effective 
prior to September 23, 2002 are more favorable to the veteran 
because a rating under the old criteria would result in an 
increased rating for the entire period of the veteran's claim 
for increase, whereas a rating under the revised criteria 
would not result in the grant of a 60 percent rating, and 
only applies to the period of claim for increase from 
September 23, 2002 or September 26, 2003.  

Increased Rating for Residuals of Head Injury

The veteran contends that the seizures residual to skull 
injury have worsened, and warrant a higher disability rating 
than 10 percent.  

The veteran's service-connected residuals of injury to the 
skull with blackouts have been rated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8911, which provides the following 
ratings analogous to seizure disorders (petit mal epilepsy).  
The General Rating Formula for Major and Minor Epileptic 
Seizures provides a 10 percent rating for epilepsy with 
history of seizures, or when continuous medication is shown 
necessary for the control of the seizure; a 20 percent rating 
when there has been at least 1 major seizure in the last 2 
years or there have been at least 2 minor seizures in the 
last 6 months; and a 40 percent rating where there has been 
at least 1 major seizure in the last 6 months or 2 major 
seizures in the last year, or an average of at least 5 to 8 
minor seizures weekly.  38 C.F.R. § 4.124a.

The Board finds that a rating as analogous to petit mal 
epilepsy is appropriate in this veteran's case because, 
through the history of injury, the various histories of 
specific symptoms and frequency of seizures credibly reported 
by the veteran and his wife, and examiner's own clinical 
findings and trials with medications, the veteran's seizures 
have been "verified at some time by a physician," as 
required under 38 C.F.R. § 4.121 to rate seizures as 
epileptic seizures.  As to frequency of the seizures, 
competent and consistent lay testimony, such as the testimony 
by the veteran and his wife, emphasizing convulsive and 
immediate post-convulsive characteristics may be accepted as 
proof of the occurrence of the seizure.  38 C.F.R. § 4.121; 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person 
is competent to report that on which she or he has personal 
knowledge, that is, what comes to her or him through the 
senses). 

After a review of the evidence, the Board finds that, for the 
entire appeal period for an increased rating, the 
symptomatology associated with the veteran's service-
connected residuals of injury to the skull with blackouts 
more nearly approximated at least 2 minor seizures in the 
last 6 months.  

The June 2005 VA examination report with addendums reflects 
the veteran's and his wife's credible report of minor 
seizures that occur about one time per month in which the 
veteran becomes dazed and nonresponsive, and has headaches; 
and the VA neurologist's opinion that, despite the repeatedly 
normal or negative evaluations, the veteran's history was 
most consistent with complex partial seizures since 1966 that 
occur about one time per month.  A June 1999 VA neurological 
examination report reflects a history of 50 or more episodes 
of transient global amnesia over a lifetime which, in this 
veteran's case, covers a period of more than 30 years, as the 
episodes are reported as having begun in 1966.  For these 
reasons, the Board finds that the criteria for a disability 
rating of 20 percent for service-connected residuals of 
injury to the skull with blackouts have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.124a, Diagnostic Code 8911.

For the same reasons, the Board further finds that a 
disability rating in excess of 20 percent is not warranted 
because the symptomatology associated with the veteran's 
service-connected residuals of injury to the skull with 
blackouts did not at any time more nearly approximate at 
least 5 minor seizures weekly, as required for a higher 40 
percent rating under Diagnostic Code 8911.  Although the 
veteran has characterized some of the events as major 
seizures, the credible evidence of record does not confirm 
actual episodes of major seizures, but shows that the veteran 
experiences complex partial seizures.

TDIU

The veteran contends that his service-connected disabilities 
of lumbosacral strain and lumbar disc disease and residuals 
of injury to the skull with blackouts preclude him from 
obtaining or maintaining substantially gainful employment.  

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155;  
38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

VA regulations establish objective and subjective standards 
for an award of TDIU.  When the veteran's schedular rating is 
less than total (for a single or combination of  
disabilities), a total rating may nonetheless be assigned 
where the veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, under the procedures set forth in 38 C.F.R. § 4.16(b),  
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).

In light of the decision above, the veteran meets the 
percentage requirements set forth in 38 C.F.R. § 4.16(a) for 
consideration of a TDIU.  The veteran is service-connected 
for lumbosacral strain and lumbar disc disease, rated as 60 
percent disabling; and residuals of injury to the skull with 
blackouts, rated as 20 percent disabling; for a combined 
rating of 70 percent.  As a result, the schedular 
requirements for the assignment of a TDIU are met.  38 
U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  Having met the objective 
criteria, the remaining question is whether the veteran's 
service-connected disabilities preclude him from securing or 
following substantially gainful employment.  38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16.  

Considering the industrial impairment from service-connected 
disabilities, the veteran's service-connected lumbosacral 
strain and lumbar disc disease, which is rated as 60 percent 
disabling, has manifested "marked" degenerative disc 
disease at L5-S1, radiating low back and sciatic pain, 
incoordination, weakness, and fatigability that result in 
limitation of motion that affects the ability to bend, lift, 
stand, or walk, with flare-ups of symptoms that cause 
additional limitation of motion and function, requires use of 
a cane for ambulation, and results in a limp on the left.  
The veteran's low back disability precludes repetitive use or 
use during flare-ups that occur two to three times per week.  
The veteran's service-connected residuals of injury to the 
skull with blackouts, which are rated as 20 percent 
disabling, have manifested complex partial seizures that 
occur on average of once per month, and include such symptoms 
as amnesia, unresponsiveness, incoherence, with associated 
headaches. 

Medical evidence shows that on September 28, 2004 the veteran 
underwent surgical removal of segmental spinal 
instrumentation and revision of the posterolateral fusion at 
L5-S1.  

Records from the Social Security Administration (SSA) show 
that the veteran has been too disabled to work since 
September 27, 2004 due to the low back disability.  The SSA 
findings in this administrative decision included that the 
veteran has a high school education and past relevant work 
experience as an electrician, correctional officer, and 
vocational instructor; he had severe impairments due to the 
service-connected low back disability that included severe 
limitations and pain; the veteran had not engaged in 
substantially gainful employment since September 27, 2004; 
and from September 27, 2004 the veteran could perform no more 
than sedentary work, and was unable to perform any of the 
past relevant work experiences.  While rating criteria used 
by the SSA are not controlling for VA purposes, such evidence 
is pertinent to the adjudication of a claim for VA benefits; 
therefore, the Board has considered and weighed both the SSA 
disability determination and findings as well as the medical 
evidence that supported that determination.  See Collier v. 
Derwinski, 1 Vet. App. 413 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992). 

The evidence of record includes the veteran's report that the 
last day he worked full-time employment was September 27, 
2004.  The record reflects that, prior to September 28, 2004, 
the veteran held substantially gainful employment except for 
periods following back surgeries, for which he has been 
compensated with temporary total ratings.  He began the last 
period of full-time employment on January 27, 2004, working 
in a prison control room, where he worked full time through 
September 27, 2004, until he underwent back surgery on 
September 28, 2004. 

The test is whether the veteran's service-connected 
disabilities are of such severity to render the average 
person unable to follow a substantially gainful occupation.  
In this case, when the disabling effects of all the veteran's 
service-connected disabilities are considered, the weight of 
the evidence shows the service-connected disabilities render 
the veteran unable to obtain or maintain substantially 
gainful employment since September 28, 2004.  For these 
reasons, the Board finds that the criteria for a TDIU have 
been met for the period from September 28, 2004.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159,  3.340, 3.341, 4.16, 4.19.


ORDER

A 60 percent disability rating for service-connected 
lumbosacral strain and lumbar disc disease is granted for the 
entire period of claim, subject to the criteria for payment 
of monetary awards.

An increased rating for service-connected residuals of injury 
to the skull with blackouts of 20 percent is granted for the 
entire period of claim, subject to the criteria governing the 
payment of monetary awards.

A TDIU is granted from September 28, 2004, subject to the 
criteria governing the payment of monetary awards. 


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


